Citation Nr: 1522328	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-12 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder disability, currently evaluated as 20 percent disabling. 

2.  Entitlement to service connection for an acquired psychiatric disability.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a right shoulder disability, to include as secondary to his service-connected left shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to May 1964 and from August 1971 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the New York, New York, regional office (RO) of the Department of Veterans Affairs (VA).  

Although service connection was denied for post-traumatic stress disorder (PTSD) in a final May 1999 rating decision and for a nervous condition in a final July 2001 rating decision, the evidence that accompanies the current claim includes multiple diagnoses of an anxiety disorder which did not exist at the time of the previous decisions.  Therefore, the current claim is based on separate and distinct diagnoses for which service connection was not previously denied.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence).

Although the RO has considered the Veteran's claim for service connection for a right shoulder disability on a de novo basis, the record shows that service connection for a right shoulder disability was previously denied in a July 1994 rating decision.  The Veteran did not submit a notice of disagreement within a year of notice of this decision, and no new and material evidence was received within that year.  Therefore, the July 1994 denial of service connection for a right shoulder disability is final, and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2014).  The claim may be reopened by submitting new and material evidence, and the issue has been characterized accordingly.  38 C.F.R. § 3.156(a) (2014).  

The issues of entitlement to service connection for a psychiatric disability and whether new and material evidence has been presented to reopen the Veteran's claim for service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran retains range of motion of the left arm to more than midway between the side and shoulder level even with consideration of additional impairment following repetitive use, with no more than infrequent episodes of dislocation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.51, 4.71a, Code 5200, 5201, 5202, 5203 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in a March 2008 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran was afforded a VA examination of his left shoulder disability in September 2012 that addresses all rating criteria.  The Veteran's VA treatment records have also been obtained through 2014.  He has not identified any pertinent private medical records, and he has declined his right to a hearing.  

The Veteran's representative argues that because the VA examination of the left shoulder is well over two years old, the Veteran should be scheduled for a new examination.  The age of an examination, however, does not by itself render the examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A review of the record shows that the Veteran does not allege that his left shoulder has increased in severity since the September 2012 examination.  There is also no medical evidence to suggest an increase in severity in the treatment records dated subsequent to September 2012.  Therefore, an additional examination is not necessary.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that the evaluation assigned to his left shoulder disability is inadequate to reflect the impairment it produces.  He argues that he has to closely guard his shoulder to prevent dislocation.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Service connection for a left shoulder disability was granted in a July 1994 rating decision.  A 10 percent evaluation was assigned.  A July 2001 rating decision increased the evaluation for this disability to the current 20 percent rating, effective from January 2001.  The Veteran submitted his current claim for an increase in October 2007.  

The left shoulder disability is evaluated under the rating code for traumatic arthritis.  Traumatic arthritis is evaluated under the rating code for degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

The left shoulder is evaluated under the rating code for limitation of motion of the arm.  Limitation of motion of the arm to shoulder level is evaluated as 20 percent disabling for either arm.  Limitation of motion to midway between the side and shoulder level is evaluated as 30 percent disabling for the major arm, and 20 percent disabling for the minor arm.  Limitation of motion to 25 degrees from the side is considered 40 percent disabling for the major arm and 30 percent disabling for the minor arm.  38 C.F.R. § 4.71a, Code 5201.  

Normal range of motion of the shoulder is zero to 180 degrees of forward flexion and abduction.  External rotation and internal rotation are both zero to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014). 

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The evidence includes VA treatment records that reflect the Veteran underwent physical therapy for bilateral shoulder pain from April 2008 to July 2008. 

April 2008 records show that the Veteran had a history of a fall and dislocation of the left shoulder in 1963.  The shoulder was reduced non-surgically.  His current symptoms were pain, decreased range of motion, stiffness, and a feeling of instability.  He was not undergoing any other treatment.  On examination, there was painful and decreased external rotation and abduction.  The range of motion was decreased in all directions and planes in active and passive range of motion.  Forward flexion, abduction, and external rotation were all from zero to 80 degrees, while internal rotation was from zero to 40 degrees.  An X-ray study was negative for fracture or dislocation, but did show degenerative changes.  The apprehension test was positive, and there was no ankylosis.  The diagnosis was status post left shoulder trauma with multiple glenohumeral subluxations, and frozen left shoulder.  

In July 2008, the Veteran reported decreased shoulder pain following each treatment session.  He was capable of performing a series of exercises with light weights.  The assessment was continued pain with active range of motion as well as weakness in both shoulders, but his endurance to perform his exercises was increasing.  

Additional July 2008 VA treatment records include an X-ray study that revealed moderate to marked osteoarthritic change at the glenohumeral joint, slight osteoarthritis at the acromioclavicular joint, and degenerative changes at the greater tuberosity.  The Veteran described his pain as a sharp 6 out of 10 in certain ranges of motion.  

The September 2012 VA examination notes that the Veteran is right handed.  Left shoulder flexion was to 110 degrees with no objective evidence of painful motion.  Abduction was to 80 degrees with no objective evidence of painful motion.  Muscle strength was 4/5 on both movements.  After repetitive use testing, flexion was to 80 degrees with abduction to 70 degrees.  He also had pain on movement, but no weakness, incoordination, or excess fatigability.  There was no pain on palpation of the shoulder, and no ankylosis.  An impingement test was positive, as was testing designed to identify the possibility of tears.  The Veteran had a history of infrequent episodes of recurrent dislocation of the glenohumeral joint.  There was no impairment of the clavicle or scapula, and no tenderness on palpation of the acromioclavicular joint.  The examiner stated that functional impairment would include the inability to lift, carry, and do any overhead activities.  

The Board finds that entitlement to an increased evaluation for the Veteran's left shoulder disability is not warranted.  The evidence shows that the left shoulder is the minor limb.  Range of motion of the minor limb would have to be limited to 25 degrees from the side in order to merit a rating higher than 20 percent under the rating code for limitation of motion.  However, range of motion has been to at least 70 degrees in all movements even after considering additional limitations due to pain, weakness, fatigability or incoordination after repetitive use testing.  These symptoms merit continuation of the 20 percent rating.  38 C.F.R. §§ 4.40, 4.51, 4.71a, Code 5201.  

Entitlement to an increased evaluation under other potentially applicable rating codes has been considered but is not supported by the evidence.  The Veteran reports guarding and infrequent episodes of dislocation were noted on the September 2012 examination, but this merits continuation of the 20 percent rating under the applicable rating code.  There is no evidence of loss of the joint head, nonunion, or fibrous union of the shoulder.  38 C.F.R. § 4.71a, Code 5202.  The evidence states that the Veteran does not have ankylosis, which precludes an increase under that rating code.  38 C.F.R. § 4.71a, Code 5200.  The rating criteria for impairment of the clavicle or scapula do not provide for more than a 20 percent rating.  38 C.F.R. § 4.71a, Code 5203.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his left shoulder disability.  These symptoms include limitation of motion, pain, weakness, guarding and infrequent dislocations of the left shoulder, all of which are provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  He has not been hospitalized for his shoulder disability.  The September 2012 examination described functional impairment that included the inability to lift, carry, and do any overhead activities, which is consistent with a limited range of motion and other symptoms noted on examination and already contemplated in the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Finally, the Board notes that a claim for a total rating for compensation based upon individual employability due to service-connected disabilities can be a part of a claim for an increased evaluation if raised by either the Veteran or the record.  Such a claim has not been raised by either the Veteran or the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased rating for a left shoulder disability, currently evaluated as 20 percent disabling, is denied. 


REMAND

The Veteran contends that he has developed a psychiatric disability as a result of active service.  Specifically, he believes that the stress of working as an air traffic controller caused his disability.  

In a September 2012 VA psychiatric examination, the examiner stated that he could not express an opinion as to whether the Veteran's anxiety disorder was the result of his duties as an air traffic controller without resorting to mere speculation.  The examiner explained that he was not clear that the Veteran experienced a traumatic stressor.  

The Board notes that although the regulations for PTSD require a stressor, there is no such requirement for an anxiety disorder.  See 38 C.F.R. § 3.304(f) (2014).  The examiner's opinion did not address whether or not the Veteran's anxiety disorder was otherwise related to service and is therefore inadequate.  The Veteran must be scheduled for an additional examination.  

Similarly, the September 2012 VA examination is inadequate in regards to the Veteran's claim for service connection for a right shoulder disability.  He argues that his right shoulder disability has developed secondary to his service-connected left shoulder disability.  Although the September 2012 examiner opined that the left shoulder disability is not the cause of the right shoulder disability, the examiner did not include an opinion as to whether the right shoulder disability was aggravated by the left shoulder disability.  See 38 C.F.R. § 3.310(b).  

The Board recognizes that VA is not obligated to provide the Veteran an examination in requests to reopen on the basis of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  If, however, VA provides the Veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The September 2012 examination was not adequate, and an addendum must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies should be conducted.  The claims folder must be provided to the examiner for use in the study of this case.  At the conclusion of the examination and record review, the examiner should express the following opinions:

a) Does the Veteran currently have an acquired psychiatric disability?  If so, what is the diagnosis of this disability?

b) For all currently diagnosed psychiatric disabilities as well as the anxiety disorder that was diagnosed at the September 2012 VA examination, the examiner should state whether it is at least as likely as not that the disability was incurred during or due to active service.  

The rationale for all opinions should be described in the examination report.  If the examiner is unable to express any portion of the requested opinion without resort to mere speculation, the reasons and bases for that opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  

2.  Return the claims folder to the examiner who conducted the September 2012 VA examination of the Veteran's shoulders.  If this examiner is not available, the claims folder should be forwarded to an equally qualified medical professional.  An additional examination is not required unless deemed necessary by the examiner.  After a review of the record and the findings of the September 2012 examination, the examiner should state whether it is as likely as not that the Veteran's right shoulder disability was aggravated (permanently increased in severity beyond natural progression) by his service-connected left shoulder disability.  If the examiner requires a new examination, it should be arranged.  

The rationale for all opinions should be described in the examination report.  If the examiner is unable to express any portion of the requested opinion without resort to mere speculation, the reasons and bases for that opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


